— Appeal from a judgment of the Supreme Court (Torraca, J.), entered July 10, 1990 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to, inter alia, review a determination of the Board of Parole denying petitioner parole release.
By persistently refusing to appear before the Board of Parole for both of his parole release hearings, petitioner has not only effectively waived his right to be present at said hearings (see, People ex rel. Rodriguez v Warden, 163 AD2d 206; People ex rel. McKay v Sheriff of County of Rensselaer, 152 AD2d 786, 787, lv denied 74 NY2d 616), but he has forfeited his right to challenge the determination on the ground that the hearings were conducted in his absence (see, Matter of Watson v Coughlin, 132 AD2d 831, 832, affd 72 NY2d 965). In addition, there is no requirement that petitioner’s refusal be in writing (see, supra, at 832). We also find that the Board’s decision was not only sufficiently detailed as to inform petitioner of the reasons for the denial of parole and to afford the court meaningful review, but it satisfied the requirements of Executive Law § 259-i (see, People ex rel. Yates v Walters, 111 AD2d 839, lv denied 67 NY2d 602; People ex rel. Herbert v New York State Bd. of Parole, 97 AD2d 128, 131). We likewise reject petitioner’s contention that 9 NYCRR 8006.2 is unconstitutional on the ground that it does not comply with Executive Law § 259-i (4) (a) by specifying a time within which an administrative appeal must be decided. As the statute does not mandate the adoption of any such time limit, the regulation is not inconsistent with the enabling legislation. Petitioner’s remaining contentions have been examined and found to be equally lacking in merit.
Weiss, J. P., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed, without costs.